DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 29-47 have been examined.
	Claims 1-28 have been cancelled.
Response to Arguments
Applicant’s arguments, filed on 09/30/2022, with respect to the rejection(s) of claim(s) 29-47  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kales (US20170137125A1), and further in view of Yatsko (US20160250535A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 32-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kales (US20170137125A1), and further in view of Yatsko (US20160250535A1).

	Claim.29 Kales discloses a drone display design genie (see at least fig.3, abstract, method and systems for displaying messages and/or images by using a group of one or more remotely controlled airborne drones), comprising: au audience configuration definer to receive an input representing a configuration of an audience from a user (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user); and a drone display designer to, by executing an instruction with a processor, design a drone display to preset content to the audience based on the input (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
Kales does not disclose the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site.
Yatsko discloses the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site (see at least fig.1-5B, p63, the users view is limited in such a way to only display a portion of the entire image, by control sensors such as a button, joystick or motion sensors mounted on the head or in the goggles the users view can be scrolled or changed, p62, the player views the screen/googles to control the quad copter 102 or manipulating device 108, p55, the object 110 to respond with an appropriate change in direction, angle and thrust to simulate a bounce).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales to include the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site by Yatsko in order to for multiple helicopter-like rotors that can be controlled to hover and to rapidly change among a variety of maneuvers such as spins, flips, turns and movements in any horizontal or vertical direction at a varying speeds (see Yatsko’s p4).
	Claim.32 Kales discloses wherein the drone display designer is to, by executing an instruction with a processor, design the drone display by identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.33 Kales discloses wherein the drone display designer is to: identify two drone display options; and receive a second input from the user selecting one of the two drone display options (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.34 Kales discloses wherein the drone display designer is to: receive a second input representing a change to the drone display; and modify the drone display according to the second input (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p23, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.35 Kales discloses wherein the drone display designer is to design the drone display for a first portion of the audience, and design a second drone display to present the content to a second portion of the audience based on the input (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p23, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p13).
	Claim.36 Kales discloses further comprising: a flight planner to allocate portions of the content to respective drones of the drone display; and a flight controller to fly the drones to form the drone display, and to present the content on the drone display (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
Claim.37 Kales discloses a method (see at least fig.3, abstract, method and systems for displaying messages and/or images by using a group of one or more remotely controlled airborne drones), comprising: receiving an input representing a configuration of an audience from a user (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user); and performing parameter optimization to design a drone display to present content to the audience based on the input (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p48-50); and transmitting a drone flight plan to a flight controller to fly a plurality of drones to form the drone display, and to present the content on the drone display (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
Kales does not disclose the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site.
Yatsko discloses the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site (see at least fig.1-5B, p63, the users view is limited in such a way to only display a portion of the entire image, by control sensors such as a button, joystick or motion sensors mounted on the head or in the goggles the users view can be scrolled or changed, p62, the player views the screen/googles to control the quad copter 102 or manipulating device 108, p55, the object 110 to respond with an appropriate change in direction, angle and thrust to simulate a bounce).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales to include the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site by Yatsko in order to for multiple helicopter-like rotors that can be controlled to hover and to rapidly change among a variety of maneuvers such as spins, flips, turns and movements in any horizontal or vertical direction at a varying speeds (see Yatsko’s p4).
	Claim.39 Kales discloses wherein designing the drone display including identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.40 Kales discloses wherein designing the drone display includes: identify two drone display options; and receive a second input from the user selecting one of the two drone display options (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.41 Kales discloses wherein designing the drone display includes designing the drone display for a first portion of the audience, and designing a second drone display for a second portion of the audience (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p23, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p13).

Claims 30-31, and 38is/are rejected under 35 U.S.C. 103 as being unpatentable over Kales (US20170137125A1), Yatsko (US20160250535A1) as applied to claim 29, 37 above, and further in view of Pierce (US20170154425A1).
Claim.30 Kales and Pierce do not disclose wherein the drone display designer is to, by executing an instruction with a processor, design the drone display using parameter optimization.
However, Pierce discloses wherein the drone display designer is to, by executing an instruction with a processor, design the drone display using parameter optimization (see at least fig.4, p5-6, neural network may be updated using a stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales and Pierce  to include wherein the drone display designer is to, by executing an instruction with a processor, design the drone display using parameter optimization by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
	Claim.31 Kales and Pierce do not discloses wherein using the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation.
However, Pierce discloses wherein using the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation (see at least fig.4,7 p5-6, neural network may be updated using a stochastic gradient descent, p25, p72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales and Pierce  to include wherein using the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.38 Kales and Pierce do not discloses wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation.
However, Pierce discloses wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation (see at least fig.4,7 p5-6, neural network may be updated using a stochastic gradient descent, p25, p72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales and Pierce  to include wherein performing the parameter optimization includes at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claims 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kales (US20170137125A1), Pierce (US20170154425A1), and further in view of Yatsko (US20160250535A1).
	Claim.42 Kales discloses a machine to: receive an input representing a configuration of an audience from a user ;  design a drone display to present content to the audience based on the input(see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user); allocate portions of the content to respective drones of the drone display; and fly the drones to form the drone display, and to present the content on the drone display (see at least fig.1-6, abstract, the display of messages and/or images can be remotely controlled using a social gateway for airborne visualization enabling the integration of content from end-user and marketing clients based on the drone’s geographic position and social media audience profile, p23, determine the profile of the audience population at received drone location using social media posts and presence information; preferably a software-bidding engine is used to match airborne visualization demand with supply, requirements from end-user, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p48-50).
Kales does not disclose a non-transitory computer-readable storage medium comprising instructions that, when executed.
However, Pierce discloses a non-transitory computer-readable storage medium comprising instructions that, when executed (see at least p74-75, the system 700 uses memory 703 to store data and program instructions for operations including training a neural network, non-transitory).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include a non-transitory computer-readable storage medium comprising instructions that, when executed by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Kales and Pierce do not disclose the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site.
Yatsko discloses the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site (see at least fig.1-5B, p63, the users view is limited in such a way to only display a portion of the entire image, by control sensors such as a button, joystick or motion sensors mounted on the head or in the goggles the users view can be scrolled or changed, p62, the player views the screen/googles to control the quad copter 102 or manipulating device 108, p55, the object 110 to respond with an appropriate change in direction, angle and thrust to simulate a bounce).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  and Pierce to include the input including one or more of a viewing angle associated with the audience or a plant angle associated with an audience viewing site by Yatsko in order to for multiple helicopter-like rotors that can be controlled to hover and to rapidly change among a variety of maneuvers such as spins, flips, turns and movements in any horizontal or vertical direction at a varying speeds (see Yatsko’s p4).
Claim.43 Kales does not disclose including instructions that, when executed, cause the machine to design the drone display using parameter optimization.
However, Pierce discloses including instructions that, when executed, cause the machine to design the drone display using parameter optimization (see at least fig.4, p5-6, neural network may be updated using a stochastic gradient descent).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include including instructions that, when executed, cause the machine to design the drone display using parameter optimization by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.44 Kales does not disclose including instructions that, when executed, cause the machine to perform the parameter optimization using at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation.
However, Pierce discloses including instructions that, when executed, cause the machine to perform the parameter optimization using at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation (see at least fig.4,7 p5-6, neural network may be updated using a stochastic gradient descent, p25, p72).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Kales  to include including instructions that, when executed, cause the machine to perform the parameter optimization using at least one of a stochastic gradient descent, or the Euler-Lagrange differential equation by Pierce in order to accurately output a box size and a center location of an object of interest ( see Pierce’s abstract).
Claim.45 Kales discloses including instructions that, when executed, cause the machine to design the drone display by identifying a geometry that increases a number of audience members viewing the drone display at a perpendicular angle to the drone display (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.46 Kales discloses including instructions that, when executed, cause the machine to: identify two drone display options; and receive a second input from the user selecting one of the two drone display options (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system).
	Claim.47 Kales discloses including instructions that, when executed, cause the machine to design the drone display for a first portion of the audience, and designing a second drone display for a second portion of the audience (see at least fig.1,3-6, p48, the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization, p23, p54-58, user interface menu options of the mobile device application to enable quick and easy requests for airborne visualization system, p13).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662